December 20, 2012




                                     JUDGMENT
                   The Fourteenth Court of Appeals
  PARKWAY DENTAL ASSOCIATES, P.A., POORANG PAHLAVAN, H. TRAM
           NGUYEN, AND SHANNON PRESLEY, Appellants

NO. 14-10-01239-CV                            V.

  HO & HUANG PROPERTIES, L.P. AND SW PARKWAY MANAGEMENT,
                         INC., Appellees
               ________________________________

        This cause, an appeal from the judgment in favor of appellees, HO & HUANG
PROPERTIES, L.P. AND SW PARKWAY MANAGEMENT, INC., signed, September
17, 2010, was heard on the transcript of the record. We have inspected the record and
find the trial court erred in granting summary judgment as to the breach-of-contract and
anticipatory-repudiation claims of appellant PARKWAY DENTAL ASSOCIATES, P.A.
(“Parkway”) against appellees. Because we are reversing the trial court’s summary
judgment as to these two claims, we also reverse the trial court’s award of attorney’s fees,
litigation costs, and interest thereon against appellants. We therefore order that the
portions of the judgment that address Parkway’s breach-of-contract claim or Parkway’s
anticipatory-repudiation claim, or any one or more of the party’s respective requests for
attorney’s fees or litigation costs are REVERSED and ordered severed and
REMANDED for proceedings in accordance with this court’s opinion. Further, we find
no error in the remainder of the judgment and order it AFFIRMED. For good cause, we
order appellants, jointly and severally, to pay one-half of all costs incurred in this appeal,
and we order appellees, jointly and severally, to pay one-half of all costs incurred in this
appeal. We further order this decision certified below for observance.